Exhibit 10.1
AMENDMENT NUMBER 1
TO THE
GOODRICH CORPORATION VOLUNTARY SEPARATION PLAN
     THIS AMENDMENT is made this 28th day of September, 2009, by Goodrich
Corporation (hereinafter referred to as the “Company”);
W I T N E S S E T H
     WHEREAS, the Company maintains the Goodrich Corporation Voluntary
Separation Plan, effective September 15, 2009 (hereinafter referred to as the
“Plan”);
     WHEREAS, pursuant to Article VI of the Plan, the Chief Executive Officer of
the Company has the authority to amend the exhibits to the Plan;
     WHEREAS, for the purpose of determining years of continuous service under
the Plan, the Chief Executive Officer, in accordance with the Agreement and Plan
of Merger by and among the Company, GR NJ Acquisition Co., Inc., Sensors
Unlimited, Inc., and Shareholders’ Representative dated September 6, 2005 (the
“Sensors Purchase Agreement”), desires to give eligible employees credit for
service with Sensors Unlimited, Inc. if an eligible employee became an employee
of the Company or one of its subsidiaries through the acquisition of Sensors
Unlimited, Inc.;
     WHEREAS, for the purpose of determining years of continuous service under
the Plan, the Chief Executive Officer, as a result of the Company’s purchase of
100% of the outstanding stock of Cloud Cap Technology, Inc. on May 1, 2009,
desires to give eligible employees credit for service with Cloud Cap
Technologies, Inc. if an eligible employee became an employee of the Company or
one of its subsidiaries through the acquisition of Cloud Cap Technology, Inc.;
and
     WHEREAS, for the purpose of determining years of continuous service under
the Plan, the Chief Executive Officer, as a result of Cloud Cap Technology,
Inc.’s purchase of the Assets of L-Systems, Inc. dba Solutions Engineering, Inc.
(as defined in the Asset Purchase Agreement between Cloud Cap and L-Systems,
Inc. dated as of May 1, 2009), desires to give eligible employees credit for
service with L-Systems, Inc. dba Solutions Engineering, Inc. if an eligible
employee became an employee of the Company or one of its subsidiaries through
the acquisition of the Assets of L-Systems, Inc. dba Solutions Engineering, Inc.
     NOW, THEREFORE, BE IT RESOLVED, the Chief Executive Officer hereby amends
Appendix A to the Plan as set forth in the attached revision to Appendix A
effective for any Qualifying Termination, as that term is defined in the Plan,
that occurs on or after the effective date of the Plan (September 15, 2009), if
an eligible employee became an employee of the Company or one of its
subsidiaries through the acquisition of Sensors Unlimited, Inc., Cloud Cap
Technology or the Assets of L-Systems, Inc. dba Solutions Engineering, Inc.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, by its Chief Executive Officer, has caused
this Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:   /s/ Marshall O. Larsen         Marshall O. Larsen,        Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

Appendix A
To Goodrich Corporation Voluntary Separation Plan
List of Acquired Companies
For purposes of calculating years of service under Article IV of the Goodrich
Corporation Voluntary Separation Plan, service with the following companies
prior to their acquisition by Goodrich Corporation or a subsidiary of Goodrich
Corporation shall be considered, but only if the affected employee became an
employee of Goodrich Corporation or a subsidiary of Goodrich Corporation through
the acquisition:

     
 
  The Cleveland Pneumatic Company
 
  Cloud Cap Technology, Inc.
 
  Coltec Industries Inc. and any subsidiaries of Coltec
 
  Goodrich Actuation Systems Limited
 
  Goodrich Control Holdings Limited
 
  Goodrich Control Systems Limited
 
  Gulton Data Systems and any affiliated employer
 
  Hughes Aircraft Company
 
  ITEK
 
  L-Systems, Inc. dba Solution Engineering, Inc.
 
  Perkin-Elmer Corporation
 
  Raytheon Corporation
 
  Recon/Optical, Inc.
 
  Rohr, Inc.
 
  Sensors Unlimited, Inc.
 
  Simmonds Precision Engine Systems, Inc.
 
  Simmonds Precision Motion Controls, Inc.
 
  Simmonds Precision Products, Inc.
 
  TEAC Aerospace Holdings, Inc.
 
  TEAC Aerospace Technologies, Inc.
 
  TRW, Inc. and any affiliated employer
 
  Universal Propulsion Company, Inc.

Revised September, 2009

 